OPINION. Cogeeill, C. J. Permitting a minor to play pool in a “dram shop or saloon” is a misdemeanor by virtue of the act of February 21st, 1887. There is nothing in the act, nor in the evil it was intended to prevent, to indicate that the words “dram shop” and “saloon” are used as synonymous in meaning. •Neither in accurate signification nor by common acceptation, are they identical in meaning. A dram shop or place where spirituous liquor is sold by the drink, is commonly called a saloon, but the latter word has a much broader meaning. To constitute a saloon, it is not necessary that ardent spirits should be offered for sale, or that it should be a business requiring a license under the revenue laws of the state. Kitson v. Mayor of Ann Arbor, 26 Mich., 325; Goozen v. Phillips, 49 Ib., 7; State v. Mansker, 36 Tex., 364. A place where cider, birch beer, ginger ale and like-refreshments are served after the manner of dram shops,, as the proof shows was done in this case, is. a saloon within the letter and spirit of the prohibition of this-statute. The influence of the company which is supposed to frequent such resorts, upon the morals of youths, is what the legislature sought to avert by this act, and the language used embraces the saloon in-the prohibitory as well as the licensed liquor districts. The court’s charge was not unfavorable to the appellant, and the judgment is affirmed.